Citation Nr: 1341754	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-44 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE


Entitlement to an effective date prior to December 29, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John F. Dowd, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel
INTRODUCTION

The Veteran served on active from July 1969 to June 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge at an August 2012 hearing conducted via videoconference. A transcript of the hearing is of record.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


FINDINGS OF FACT

1. In August 2004, the RO denied entitlement to service connection for PTSD; the Veteran did not submit a timely notice of disagreement and the decision became final; the RO declined to reopen the claim in July 2006; the Veteran did not submit  a timely notice of disagreement with this decision and it became final.

3. The Veteran's petition to reopen his claim was received on December 29, 2008; and was thereafter reopened and granted with an assigned effective date of December 29, 2008.

4. Service department records used to grant the Veteran's claim for PTSD were available and should have been obtained at the time of the Veteran's initial claim for service connection for PTSD on April 29, 2004.



CONCLUSION OF LAW

The criteria for an effective date of April 29, 2004, for the grant of service connection for PTSD have been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.400(q) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An effective date of December 29, 2008, is currently in effect for the award of service connection for PTSD. In written and oral statements in support of his claim, the Veteran has argued that April 29, 2004, when he initially applied for service connection, is the more appropriate date for his award. The Board presently grants the claim. 

Implementing regulation states that unless otherwise provided the effective date of an evaluation of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400. For claims that are reopened based on new and material evidence (other than service department records) received after the final disallowance, the effective date of the award will be the date of the new claim or the date entitlement arose, whichever later. 38 C.F.R. § 3.400(q)(1),(r).

38 C.F.R. § 3.156(c) provides that for any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence. 38 C.F.R. § 3.156(c)(1). A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information for VA to identify and obtain the records. 38 C.F.R. § 3.156(c)(2). An award made based all or in part on the records identified in paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later. 38 C.F.R. 
§ 3.156(c)(3).

At the time of his initial claim for PTSD, the Veteran submitted evidence that he had been awarded a Navy Achievement Medal with a combat "V" device. Specifically, the Veteran submitted a copy of an award letter, issued by the Department of the Navy, indicating that he had received a Navy Achievement Medal with "V" device - the "V" indicative that it was based on combat service. 
The RO advised the Veteran by letter that in order to have his claimed combat status verified, he would need to submit a copy of the award citation - that is, the document that is traditionally used in presentation ceremonies. However, then as now, there is no requirement for such a citation to verify either combat status under 38 U.S.C.A. § 1154(b) or actual participation in combat. 

The RO denied his claim for PTSD because that particular medal was not listed as an award that would allow for combat participation to have been conceded. Other information provided was not enough to verify the Veteran's stated stressors. The Veteran did not appeal the denial, but did try to reopen his claim in August 2005. In July 2006 the RO denied the Veteran's request to reopen his claim based on a lack of new and material evidence. 

The Veteran again requested to reopen his claim in December 2008. The Veteran provided evidence from the Department of the Navy that was dated January 2002 that indicated that prior to April 4, 1974, the "V" device was authorized for wear on the Navy Achievement Medal. The SECNAV Instruction 1650.1G stated, "[e]ligibility for the Combat Distinguishing Device shall be based solely on acts or services by individuals who are exposed to personal hazard due to direct hostile actions and not upon the geographical area in which the acts or services are performed." The Veteran also provided the citation that was requested when he initially sought service connection. The RO reopened the Veteran's claim and granted service connection in September 2009 based on the award of the Navy Achievement Medal with a combat "V" device. 

The evidence regarding the nature of the Navy Achievement Medal with "V" device was available prior to the original denial in August 2004 and should have been obtained by the RO when the Veteran provided evidence that he had been awarded the medal. The records from the Department of the Navy that were subsequently obtained represented official service department records that existed but were not associated with the claims file when VA first decided the claim. 

Moreover, there was no legal basis in June 2004 for the RO to request a copy of the citation awarding the Navy Achievement Medal with "V" device to the Veteran - and the status of the evidence had not fundamentally changed since the initial denial. The RO essentially recognized this in an April 2009 memorandum briefly detailing a research product which resulted in a finding that "this medal could be used as a verified combat medal based on the research." 

Therefore, the effective date of the Veteran's service connected PTSD should be April 29, 2004, the date of his original claim.


ORDER

An effective date of April 29, 2004 for the grant of service connection for PTSD is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


